      Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 1 of 22 Page ID #:1

                                                                               JULY 20 2021

       JUSTIN H. WILKES                                                              RS

      1727 ½ Webster Avenue
        Los Angeles, CA 90026
      Telephone: (360) 362-8172
        Email: justicewithjustin@gmail.com

       Self-Represented






 

 
                                UNITED STATES DISTRICT COURT
 
                               CENTRAL DISTRICT OF CALIFORNIA



       JUSTIN H. WILKES,                            )   Case No.: 2:21-CV-05868-SVW-DFMx
                                                 )
                               Plaintiff,           )   COMPLAINT FOR DAMAGES
                                                 )
                                                    )   (1) RACE DISCRIMINATION
          v.                                     )
                                                    )   JURY TRIAL DEMANDED
    THE PROFESSIONAL BASKETBALL                  )
                                                    )
    CLUB, LLC, CLAY BENNETT, NBA                 )
                                                    )
     INTERNATIONAL SERVICE CO.                    )
                                                    )
     HOLDINGS INC., WARNERMEDIA                   )
                                                    )
     SERVICES, LLC,                               )
                                                    )
                         Defendants.             )
                                                    )



                                    JURISDICTION AND VENUE


          1.     This Court has subject matter jurisdiction pursuant to 42 U.S.C. § 2000e-

       5(f)(3) because each United States district court subject to the jurisdiction of the United


 
       States shall have jurisdiction of actions brought under this title. Federal question

     jurisdiction exists pursuant to 28 U.S.C. § 1331 because this civil action arises under



                                        COMPLAINT FOR DAMAGES - 1
      Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 2 of 22 Page ID #:2

       




       the laws of the United States.

             2.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and 42 U.S.C. 2000e-


     5(f)(3) because a substantial part of the events giving rise to this claim occurred in this

       district and because Plaintiff would have worked in this district but for the alleged

       unlawful employment practice by Defendants.
 

                                           INTRODUCTION
 
             3.     This action is brought pursuant to Title VII of the Civil Rights Act of


    1964, 42 U.S.C. § 2000e et seq, which prohibits employment discrimination based on

       race. This action alleges that Defendants discriminated against Plaintiff because of


    Plaintiff’s race as Black or African American. Plaintiff seeks damages in an amount

       sufficient to compensate Plaintiff for Plaintiff’s loss resulting from Defendants’


 
       conduct. Plaintiff hereby requests a jury trial on this matter.

                                              PARTIES
 
             4.     Plaintiff JUSTIN H. WILKES is an individual and resident of Los Angeles


    County, California.

             5.     Defendant     THE     PROFESSIONAL           BASKETBALL         CLUB,     LLC


    (“Oklahoma City Thunder”) is an Oklahoma domestic limited liability company, with its

       principal place of business at 211 N Robinson 10th Floor, Oklahoma City, OK 73102.

             6.     Defendant CLAY BENNETT is an individual and resident of Oklahoma
 

     County, Oklahoma.

                                                      

                                        COMPLAINT FOR DAMAGES - 2
      Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 3 of 22 Page ID #:3

       




             7.     Defendant NBA INTERNATIONAL SERVICE CO. HOLDINGS INC. (the

       “NBA”) is a New York domestic corporation, with its principal place of business at 645 Fifth

       Avenue, New York, NY 10022.


           8.     Defendant WARNERMEDIA SERVICES, LLC is a New York domestic

       limited liability company, with its principal place of business at 30 Hudson Yards, New York,
 

      NY 10001.
 
                                      STATEMENT OF FACTS


    I.    Defendants Discriminated Against Plaintiff in Violation of Title VII of the

             Civil Rights Act of 1964


          9.     This is an action for damages based upon Defendants’ practice of

       employment discrimination against Plaintiff in violation of Title VII of the Civil


 
       Rights Act of 1964, 42 U.S.C. § 2000e et seq.

 
             10.    Plaintiff is Black or African American.
 

          11.    In November 2020, Plaintiff applied for a legal position with Defendants.

       Defendants sought applicants to fill a Vice President, Corporate Legal position for



       Oklahoma City Thunder on a remote basis.

             12.    Defendants intentionally discriminated against Plaintiff. As a result,


    Plaintiff suffered severe mental and emotional distress.
 
             13.    On November 5, 2020, Defendants reached out to Plaintiff on LinkedIn
 



                                                     

                                        COMPLAINT FOR DAMAGES - 3
      Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 4 of 22 Page ID #:4

       




       regarding a Vice President, Corporate Legal position.

             14.      Defendants included in the subject line of the message to Plaintiff their


     desire for Plaintiff to “drive legal for Oklahoma City Thunder.” Plaintiff would

       eventually discover this statement to be a farce.


            15.      Defendants’ Team Talent Acquisition Lead Christopher Montefusco
 
       reached on behalf of the Defendants. Mr. Montefusco expressed an overwhelming
 
       interest in Plaintiff with regards to the Vice President, Corporate Legal position. Mr.


    Montefusco shared a recent conversation with Defendants’ Executive Vice President

       and Chief Administrative Danny Barth and Defendants’ Vice President of Human


    Resources Katy Semtner. Mr. Montefusco explained that Mr. Barth and Ms. Semtner

       were in search to hire a Vice President to support the legal side of Defendants’


 
       company. Mr. Montefusco also explained that Mr. Barth and Ms. Semtner sought a

     new hire to be part of Defendants’ executive leadership team.
 


             16.      Mr. Montefusco mentioned noticing Plaintiff’s unique experiences. Mr.

    Montefusco mentioned noticing Plaintiff’s professional accomplishments. Mr.

       Montefusco then explained Defendants’ interest in reaching out to Plaintiff to


    determine Plaintiff’s interest in pursuing the Vice President, Corporate Legal

       opportunity.


           17.      Mr. Montefusco then asked Plaintiff to join Defendants’ talent
 
       community. Mr. Montefusco asked Plaintiff to schedule a time for an interview. Mr.

                                                     

                                         COMPLAINT FOR DAMAGES - 4
      Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 5 of 22 Page ID #:5

       




       Montefusco included a job announcement that Plaintiff was unable to open however.

             18.    Plaintiff responded the same day. Plaintiff asked to learn more about the


     Vice President, Corporate Legal opportunity. Plaintiff also proposed an interview

       time on November 16, 2020.


            19.    Mr. Montefusco confirmed.
 
             20.    Later that day, Mr. Montefusco followed up. Mr. Montefusco provided
 

    Plaintiff a job announcement without a link. Plaintiff explained to Mr. Montefusco

       that Plaintiff could not see the job announcement. Mr. Montefusco then provided the

       correct link for Plaintiff to apply. Plaintiff was agitated.



             21.    Plaintiff then noticed something peculiar. Defendants’ job requisition



       included illegal criteria. For example, Defendants required applicants to be “well-

     spoken,” which Plaintiff perceived as a direct affront.
 

 
             22.    On November 16, 2020, Mr. Montefusco interviewed Plaintiff. However,

    Mr. Montefusco failed to confirm the interview with Plaintiff on this day, which made

       Plaintiff feel unsettle. During the interview, Mr. Montefusco provided a brief


    description of the position. Mr. Montefusco asked Plaintiff tough questions. Mr.

       Montefusco explained Defendants’ desire to bring a new hire onboard quick. Mr.


    Montefusco then tentatively scheduled a follow-up interview with Ms. Semtner.
 
             23.    Thereafter, things changed. Defendants decided to stall. Plaintiff grew
 



                                                       

                                         COMPLAINT FOR DAMAGES - 5
      Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 6 of 22 Page ID #:6

       




       concerned.

             24.    In the meantime, Defendants provided updates to Plaintiff by changing


     recruiters. Plaintiff began to feel misled.

             25.    For example, on December 1, 2020, Mr. Montefusco reached out to


      Plaintiff again. Mr. Montefusco mentioned, contrary to their original conversation on
 
       November 5, 2020, that Defendants were still in the process of determining next steps
 
       for the Vice President, Corporate Legal position.



             26.    Plaintiff would then have two scheduled interviews. However, Plaintiff

       only sat for one. Defendants obstructed the second interview during scheduling by


    making several racially insensitive comments. Defendants would later discriminate

       against Plaintiff by not alonging Plaintiff to proceed through the interview process.


           27.    On one occasion, on December 18, 2020, Ms. Semtner provided Plaintiff
 
       a personal cellphone number to call for Plaintiff’s first scheduled interview on
 

    December 22, 2020. Plaintiff got the impression that Plaintiff’s chances were good.

       Ms. Semtner also asked for Plaintiff to send along a resume, which Plaintiff



       previously provided. Plaintiff started to feel antsy.

             28.    On another occasion, on December 22, 2020, Plaintiff interviewed with


    Ms. Semtner. Ms. Semtner cleared up several inconsistencies that Plaintiff noticed
 
       when Defendants originally reached out. Ms. Semtner explained Defendants’
 



                                                      

                                         COMPLAINT FOR DAMAGES - 6
      Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 7 of 22 Page ID #:7

       




       organization in-depth. Ms. Semtner then shared the names of other lawyers on staff,

       which countered Plaintiff’s interpretation of the role. Hauntingly, Ms. Semtner

       mentioned a few assignments that the new hire would be asked to work on that struck


     Plaintiff. Ms. Semtner noted Defendants’ Thunder Fellows Program. Ms. Semtner

       explained that the program was a partnership between Defendants and CAA Sports.
 

      Ms. Semtner explained that Defendants designed the program to unlock new
 
       opportunities in sports, technology and entertainment for Black students in the Tulsa

       region. Ms. Semtner explained that Defendants’ guided the program around the 1921


    Tulsa Race Massacre, which Plaintiff found culturally offensive. Things became

       adversarial at that point for Plaintiff.


           29.    Concluding the interview, Ms. Semtner invited Plaintiff for a second

       interview with Mr. Barth. Plaintiff agreed.
 

            30.    Before the second interview, Plaintiff received an alarming email.
 


              31.    Plaintiff assumed that Defendants’ delays during Plaintiff’s interview

    process directly related to Defendants’ views regarding race that were driven by the

       global pandemic.



              32.    On January 11, 2021, Ms. Semtner sent Plaintiff the following email:


                  “Hi Justin,
 
                     I hope you are doing well! I apologize for the delay in getting
 



                                                      

                                          COMPLAINT FOR DAMAGES - 7
      Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 8 of 22 Page ID #:8

       




                  back to you for the next step in our recruiting process for the

                  VP, Corporate Legal. Everything going on in our organization

                  and in the world has taken my focus away from this process,


                but we are ready now to set up interviews with myself and

                  Danny Barth, our Executive Vice President and Chief
 

                 Administrative Officer. Danny is the head of our corporate
 
                  office and this legal VP role will report to him.


               We need to stretch our interviews out over a few weeks because

                  of Danny’s limited availability. And I’d like to offer a



                  disclaimer up front that it’s possible we’ll have to reschedule if

               a conflict arises that he can’t reschedule. If that’s the case we’ll

                  reschedule as soon as possible.
 

                Do either of these times work for you? (If not, please let me
 
                  know and I can send a few additional options.)



                  x     Wednesday 1/13 3:00-4:00 PM CST


               x     Tuesday 1/19 3:00-4:00 PM CST

                  I will follow up with an invite and additional details for a


               Microsoft Teams video call.
 
                  Thank you!
 



                                                    

                                      COMPLAINT FOR DAMAGES - 8
      Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 9 of 22 Page ID #:9

       




                    Katy”

             33.    Ms. Semtner then explained, contrary to Plaintiff’s conversation with Mr.


     Montefusco, that Defendants would require two to three additional interviews beyond

       this point. Plaintiff had had enough.


            34.    Thereafter, Ms. Semtner and Plaintiff scheduled an interview for January
 
       27, 2020.
 

          35.    Plaintiff then rescheduled due to medical concerns. At the same time,

       Plaintiff was also displeased with Defendants’ process. Plaintiff was offered little

       respect. Plaintiff had to settle the score. (Swish!)



             36.    In response, Plaintiff was penalized for rescheduling. Defendants never



       followed up. Plaintiff could only conclude that Defendants’ decision was based on

     Plaintiff’s race. The decision was not favorable on Plaintiff’s part.
 

 
             37.    After receiving no response, Plaintiff then recalled that Defendants’

    actions did not comport with a disclaimer provided on the Vice President, Corporate

       Legal job announcement. For example, Defendants included the following:


                 “The Professional Basketball Club, LLC is an Equal

                    Opportunity Employer, considering applicants fairly on the


                 basis of qualifications, experience and business needs. We
 
                    value diversity and support an inclusive environment for all
 



                                                       

                                         COMPLAINT FOR DAMAGES - 9
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 10 of 22 Page ID #:10

      




                   employees.”

            38.    Even more shockingly, Plaintiff noticed that the Oklahoma City


    Thunder’s disclaimer departed from the NBA’s disclaimer. Plaintiff felt certain that

      Plaintiff’s rights had been violated. For example, the language that the NBA used in a

      job announcement included:
 

 
                   “We Consider Applicants For All Positions On The Basis Of
 
                   Merit, Qualifications And Business Needs, And Without


                Regard To Race, Color, National Origin, Religion, Sex, Gender

                   Identity, Age, Disability, Alienage Or Citizenship Status,


                Ancestry, Marital Status, Creed, Genetic Predisposition Or

                   Carrier Status, Sexual Orientation, Veteran Status, Familial


 
                   Status, Status As A Victim Of Domestic Violence Or Any

                 Other Status Or Characteristic Protected By Applicable Federal,
 
                   State, Or Local Law.”


         39.    Plaintiff then reached out to the NBA to share Plaintiff’s concerns.

      Plaintiff reached out to NBPA’s Executive Director Michele Roberts on February 18,


   2021 and February 24, 2021. No response. Plaintiff reached out to NBA’s Executive

      Vice President, Chief People and Inclusion Officer Oris Stuart on February 24, 2021


    as well. Plaintiff, again, failed to receive a response.
 
            40.    Defendants removed all avenues for Plaintiff to seek redress.

                                                      

                                       COMPLAINT FOR DAMAGES - 10
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 11 of 22 Page ID #:11

      




      II.   The United States Equal Employment Opportunity Commission’s

            Oklahoma City Area Office and Los Angeles District Office Discriminated

            Against Plaintiff After Rejection



            41.    Following Plaintiff’s rejection, Defendants’ actions adversely affected

      Plaintiff’s interactions with the Oklahoma City Area Office and the Los Angeles
 

     District Office of the Equal Employment Opportunity Commission (“EEOC”). Both
 
      offices of the EEOC sought to deprive Plaintiff of due process.


         42.    On February 18, 2021, on one occasion, the EEOC prevented Plaintiff

      from scheduling an intake interview. This occurred after Plaintiff filed a charge of


   discrimination against Defendants at the same time with the Oklahoma City Area

      Office.


          43.    On this occasion, the EEOC blocked Plaintiff’s attempts to reschedule.
 
      Plaintiff made several attempts on the EEOC Public Portal. Each attempt to
 


      reschedule was unsuccessful. No available interview times were displayed.


            44.    The EEOC then, on several occasions, harassed Plaintiff with reminder



      emails. For example, on February 23, 2021, the EEOC sent Plaintiff a reminder

      explaining that an intake interview was required to complete the filing process.


         45.    On April 7, 2021, Plaintiff separately filed a signed charge of
 
      discrimination with Los Angeles District Office’s Intake Supervisor Garrett Hoover.
 



                                                   

                                     COMPLAINT FOR DAMAGES - 11
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 12 of 22 Page ID #:12

      




      Plaintiff did so in light of previous difficulties filing charges before on the EEOC

      website with the Oklahoma City Area Office, which ignored Plaintiff’s attempts to

      file altogether.



             46.    On April 16, 2020, Mr. Hoover followed up with Plaintiff by email. Mr.

      Hoover provided an update regarding Plaintiff’s charge among others. Mr. Hoover
 

     explained that the Los Angeles District Office mailed a Notice of Right to Sue to
 
      Plaintiff regarding Plaintiff’s charges separately against other companies. Defendants


   were not included. Mr. Hoover also explained that Plaintiff’s charge against

      Oklahoma City Thunder was pending. The email sent by Mr. Hoover included several



      hyperlinks and text highlighted in red. Mr. Hoover’s email signature also oddly

   included an invitation to a virtual breakfast briefing. The invitation was brightly

      displayed in different colors, which caused Plaintiff’s vision to suffer.
 

           47.    After experiencing difficulties, Plaintiff separately reached out to Los
 
      Angeles District Office’s District Director. Plaintiff described experiencing several


   delays obtaining a Notice of Right to Sue with the Los Angeles District Office.

      Plaintiff failed to highlight that the Oklahoma City Area Office completely ignored


   Plaintiff’s filing at that time. The Los Angeles District Office likely assumed it to be

      the case. Plaintiff, in an email, then requested Los Angeles District Office’s District

      Director’s assistance. However, Plaintiff’s issues continued to persist.
 

 
             48.    On April 19, 2021, Mr. Hoover further delayed with an update. Mr.

                                                     

                                      COMPLAINT FOR DAMAGES - 12
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 13 of 22 Page ID #:13

      




      Hoover provided a status update. Mr. Hoover explained that Plaintiff would be

      notified by email once processing was complete with regards to Plaintiff’s charges

      separately filed with the EEOC. Mr. Hoover noted that the Los Angeles District


    Office awaited the Oklahoma City Area Office to transfer Plaintiff’s matter to the Los

      Angeles District Office. Mr. Hoover explained that this step was necessary to
 

     complete the filing. The email sent by Mr. Hoover included several hyperlinks and
 
      text highlighted in red, dark and light blue. Mr. Hoover’s email signature included an

      invitation to a virtual breakfast briefing. The invitation was brightly displayed in


   different colors, which caused Plaintiff’s vision to suffer. Mr. Hoover also failed to

      identify the parties associated with each charge number listed.


         49.    On April 22, 2021, the Los Angeles District Office caused Plaintiff to

      receive a Notice of Right to Sue by mail with regards to multiple charged filed by
 

    Plaintiff in a single envelope. This time, the Los Angeles District Office mailed to
 
      Plaintiff in the same envelope separate notices with regards to Plaintiff’s charges



      against Oklahoma City Thunder and Randstad US LLC. The envelope that Plaintiff

      received did not contain a delivery stamp.








 

 



                                                   

                                      COMPLAINT FOR DAMAGES - 13
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 14 of 22 Page ID #:14

      




                                           CAUSE OF ACTION
                                     (For Race Discrimination in
                                   Violation of Title VII of the Civil
                                    Rights Act of 1964 by Plaintiff
                                       Justin H. Wilkes against
                                     Defendant The Professional
                                       Basketball Club, LLC and
                                      Defendant The Professional
                                         Basketball Club, LLC,
                                      Defendant Clay Bennett,
                                   Defendant NBA International
                                   Service Co. Holdings Inc. and
                                      Defendant WarnerMedia
                                            Services, LLC)
                                                     
             50.   Plaintiff repeats and realleges the foregoing allegations with the same
 
      force and effect as if fully set forth herein.
 
                51.   Plaintiff believes and alleges that race was a motivating factor in
 

   Defendants’ decision not to hire Plaintiff around January 2021.

                52.   Defendants subjected Plaintiff to discrimination as an applicant for the


   Vice President, Corporate Legal position.

                53.   Defendants’ conduct as alleged constitutes an unlawful employment



      practice in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

    et seq.
 



                                                       

                                         COMPLAINT FOR DAMAGES - 14
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 15 of 22 Page ID #:15

      




              54.   Title VII of the Civil Rights Act of 1964 prohibits employment

      discrimination based on race. Section 703(a)(1), as codified in 42 U.S.C. § 2000e-

      2(a)(1) of the United States Code, provides that it shall be an unlawful employment


    practice for an employer:

                    “to fail or refuse to hire or to discharge any individual, or
 

                   otherwise to discriminate against any individual with respect to
 
                    his compensation, terms, conditions, or privileges of

                    employment, because of such individual’s race, color, religion,


                 sex, or national origin…”

      Provided in section 703(a)(2), as codified in 2000e-2(a)(2) of the United States


   Code, it is impermissible for an employer:

                    “to limit, segregate, or classify his employees or applicants for
 

 
                    employment in any way which would deprive or tend to deprive

                  any individual of employment opportunities or otherwise

                    adversely affect his status as an employee, because of such


                 individual’s race, color, religion, sex or national origin.”

      As previously described in section 703(a)(1), section 703(m) further emphasizes


   that:

                    “Except as otherwise provided in this title, an unlawful
 
                    employment practice is established when the complaining party
 



                                                      

                                       COMPLAINT FOR DAMAGES - 15
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 16 of 22 Page ID #:16

      




                   demonstrates that race, color, religion, sex, or national origin

                   was a motivating factor for any employment practice, even

                   though other factors also motivated the practice.”


          55.    In Griggs v. Duke Power Co., 401 U.S. 424, 429 (1971), the United States

      Supreme Court explained that:
 

                  “the language of Title VII makes plain the purpose of Congress
 
                   to assure equality of employment opportunities and to eliminate

                   those discriminatory practices and devices which have fostered


                racially stratified job environments to the disadvantage of

                   minority citizens.”


   Griggs held that:

                   “What is required by Congress is the removal of artificial,
 

 
                   arbitrary, and unnecessary barriers to employment when the

                 barriers operate invidiously to discriminate on the basis of

                   racial or other impermissible classification.” Id. at 431.


         56.    The United States Supreme Court, in Texas Dep’t of Cmty. Affairs v.

      Burdine, 450 U.S. 248, 254 (1981), defined the burden of proof under Title VII of the


   Civil Rights Act of 1964. Id. at 248. To establish a prima facie case of disparate

      treatment, Burdine provided that:
 

 



                                                      

                                         COMPLAINT FOR DAMAGES - 16
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 17 of 22 Page ID #:17

      




                   “The plaintiff must prove by the preponderance of the evidence

                   that she applied for an available position for which she was

                   qualified, but was rejected under circumstances which give rise


                 to an inference of unlawful discrimination.” Id. at 253.

            57.    In this case, Defendants’ refusal to hire Plaintiff for the Vice President,
 

     Corporate Legal position violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
 
      2000e et seq.

            58.    As proscribed in section 703(a)(1), Defendants engaged in an unlawful


   employment practice when Defendants refused to hire Plaintiff for the Vice President,

      Corporate Legal position around January 2021 because of Plaintiff’s race as Black or


   African American. Plaintiff’s claim for discrimination arose at that point.

            59.    Defendant impermissibly limited, segregated and classified Plaintiff as an
 

 
      applicant because of Plaintiff’s race. Defendant’s conduct deprived Plaintiff of the Vice

    President Corporate Legal opportunity. Defendant’s action adversely affected Plaintiff.

      Defendant’s conduct resulted in Plaintiff being blackballed from Defendant’s


   organization, as forbidden by section 703(a)(2).

            60.    Race was a motivating factor for Defendant’s employment practice against


   Plaintiff, as described in section 703(m).

            61.    Similar to Griggs, Defendants fostered a racially stratified job environment
 
      to Plaintiff’s disadvantage. Defendants created disturbances and delays throughout
 



                                                    

                                      COMPLAINT FOR DAMAGES - 17
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 18 of 22 Page ID #:18

      




      Plaintiff’s hiring process on several occasions. Particularly, on January 11, 2021,

      Defendants caused Plaintiff to shutter when Defendants insinuated their distaste for Black

      or African American candidates for the Vice President, Corporate Legal position by


    indirectly acknowledging the pandemic. As a result, Plaintiff perceived Defendants’

      intention to impart a delay as racially motivated. Defendants failed to assure equal
 

     employment opportunity in this instance in addition to several others. As a result,
 
      Defendants also failed to eliminate discriminatory practices likely motivated by the

      pandemic and the political climate of today.


         62.    Consequently, but for Defendants’ failure to eliminate discriminatory

      practices during Plaintiff’s hiring process, Plaintiff would not have been caused to


   experience unsavory interactions while filing a charge of discrimination against

      Oklahoma City Thunder. Beginning in February 2021, the Oklahoma City Area Office
 

 
      ignored processing Plaintiff’s charge. The same office prevented Plaintiff from

    scheduling an intake interview.

            63.    Delays continued after Plaintiff’s charge was transferred from the Oklahoma


   City Area Office to the Los Angeles District Office. Notably, when Mr. Hoover shared

      on April 16, 2021that a Notice of Right to Sue would be issued to Plaintiff. Based on Mr.


   Hoover’s email, Plaintiff perceived that Plaintiff’s charge was pending due to an

      obstruction in the EEOC’s process while transferring Plaintiff’s charge from the
 
      Oklahoma City Area Office to the Los Angeles District Office. Finally, Plaintiff was
 



                                                     

                                        COMPLAINT FOR DAMAGES - 18
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 19 of 22 Page ID #:19

      




      caused to experience another unpleasant string of interactions when Plaintiff was forced

      to follow-up with the Los Angeles District Office’s District Director yet Plaintiff’s issues

      still persisted.


           64.    Defendants sought to create artificial, arbitrary, and unnecessary barriers that

      prevented Plaintiff, as a member of a racial minority, from being selected for the Vice
 

     President, Corporate Legal position. The barriers imposed by Defendants, on numerous
 
      occasions, operated to invidiously discriminate based on Plaintiff’s race and, as a result,

      disproportionately impacted communities of color.


          65.    Plaintiff has suffered and will continue to suffer substantial losses in

      earnings and job benefits. Plaintiff has suffered and will continue to suffer mental and


   emotional distress, pain and suffering, all to Plaintiff’s damage in an amount to be proven

      at trial. Plaintiff was rendered sick, sore and disabled, both internally and externally, and
 

 
      has suffered numerous internal injuries, such as severe fright, shock, pain and discomfort.

    The exact nature and extent of said injuries are not known to Plaintiff, who will request

      leave of court to insert the same when ascertained. Plaintiff does not at this time know the


   exact permanence of said injuries, but is informed and believes, and thereon alleges, that

      some of Plaintiff’s injuries are reasonably certain to be permanent in character.


          66.    Defendants intentionally engaged in the unlawful employment practice

      described against Plaintiff. Plaintiff, therefore, is entitled to an award of punitive
 
      damages against Defendants.
 



                                                     

                                       COMPLAINT FOR DAMAGES - 19
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 20 of 22 Page ID #:20

      




            67.    Plaintiff has suffered damages and seeks all remedies available at law and in

      equity in an amount to be proven at trial.

                                      REQUEST FOR RELIEF


    WHEREFORE, Plaintiff demands judgment against Defendants as follows:

            1.     For affirmative action as may be appropriate.
 

 
            2.     For each offense in an amount that may be determined by a jury.
 

         3.     For a permanent injunction or other order to ensure full and fair

      consideration from Defendants if Plaintiff seeks similar employment in the future.


         4.     For compensatory damages, including back pay, lost wages and benefits,

      emotional and mental distress, medical and related expenses, and other pecuniary loss



      not presently ascertained according to proof in an amount to be determined at trial.

 
            5.     For punitive damages.
 

          6.     For prejudgment interest on all amounts claimed.

            7.     For any other equitable relief as the Court deems appropriate.












 

 



                                                   

                                      COMPLAINT FOR DAMAGES - 20
  Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 21 of 22 Page ID #:21

      



    

                                   DEMAND FOR JURY TRIAL
         Plaintiff hereby demands trial by jury of all issues so triable.

           


                                                        Respectfully submitted,
 

 
      DATED:       July 20, 2021                           JUSTIN H. WILKES
 
      

                                                   By: __________________________

                                                           JUSTIN H. WILKES    


            
   
   
   
    
    
    
   
   
   
   
   

   



 

 



                                                   

                                     COMPLAINT FOR DAMAGES - 21
Case 2:21-cv-05868-SVW-DFM Document 1 Filed 07/20/21 Page 22 of 22 Page ID #:22
